DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claims 1, 10 and 17 recite the limitation "the plurality of extracted text content" and “the user specification”   There are insufficient antecedent basis for this limitation in the claims.  Their dependent claims have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are also rejected based on the same rationale as applied to their parent claim.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,346,533.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

U.S. Patent Application 16/429,201
Claim 1 
A method for processing a response from a service, the method comprising: 
modifying, by one or more computer processors, responsive to determining that the plurality of extracted text content from a first response is not diverse in accordance with the user specification, the first response to create a second response that is diverse, wherein diversity is based on a user-specified number of themes.  


U.S. Patent 10,346,533
Claim 1 
A method for processing a response from a service, the method comprising: 
receiving, by one or more computer processors, a first response from a service, wherein the first response is generated as a response to a query sent to the service from a computer system;  
extracting, by one or more computer processors, text content from the first response;  determining, by one or more computer processors, whether the extracted text content from the first response is diverse in accordance with a user specification, wherein the user specification comprises a user-specified representation of diversity, and wherein diverse text content comprises text content associated with a requisite number of themes based on the user specification, wherein one or more themes classify text content into a category;  and 
responsive to determining that the extracted text content from the first response is not diverse in accordance with the user specification, modifying, by one or more computer processors, the first response to create a second response that is diverse in accordance with the user specification, wherein modifying, by one or more computer processors, 
the first response to create a second response that is diverse in accordance with the user specification comprises: 
querying, by one or more computer processors, one or more enrichment services using terms of the query;  
receiving, by one or more computer processors, a plurality of responses from the one or more enrichment services;  
detecting, by one or more computer processors, one or more themes of text content extracted from the plurality of responses;  
selecting, by one or more computer processors, one or more responses of the plurality of responses based, at least in part, on the detected one or more themes;  and modifying, by one or more computer processors, the first response to create a second response comprising text content extracted from the selected one or more responses.

It is noted that the claimed limitations of claims 1-20 of Patent Application 16/429,201 are similar to that of claims 1-8 of U.S. Patent No. 10,346,533.  It appears to be proper to apply the judicially created doctrine of obvious-type double patenting to the claims at issue.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radlinski et al. (US 2007/0294225) hereinafter Radlinski.

In claim 1, Radlinski teaches 
A method for processing a response from a service, the method comprising: 
modifying, by one or more computer processors, responsive to determining that the plurality of extracted text content from a first response is not diverse in accordance with the user specification, the first response to create a second response that is diverse, wherein diversity is based on a user-specified number of themes ([0027], the result diversification component 104 can facilitate differentiating results based on a dimension of diversity related to document topics; thus, the result diversification component 104 can facilitate obtaining documents related to any number of disparate topics (e.g., by requesting that documents associated with a minimum of N disparate topics be included within the set of results where N can be any positive integer, .  . . ) such as, for instance, news, society, business, music, movies, and the like.  Accordingly, the set of search results yielded by employing the result diversification component 104 with the search engine 106 can include results associated with the band Traffic and the movie entitled Traffic in addition to the results related to automobile traffic and air traffic control [0028], a query for "traffic" obtained by the result diversification component 104 can be altered to request results for "traffic" with at least N different topics included in the set, where N can be any integer.  Additionally or alternatively, the search engine 106 can be provided with the query as obtained by the interface component 102 and the result diversification component 104 can provide disparate data related to one or more dimensions of diversity, which can be employed by the search engine 106 in connection with generating the set of search results [0029] a level of diversity within a set of search 
results generated by the result diversification component 104 can be manually 
and/or automatically modified. The result diversification component 104 can obtain a user input (e.g., by way of the interface component 102, .  . . ) that alters the level of diversity associated with the search results.  Further, such user input can include information related to dimension(s) of diversity to employ, minimum number(s) of disparate categories of results included in the set of search results, and the like. The result diversification component 104 can utilize a predetermined level of diversity 
that corresponds to utilizing certain dimension(s) of diversity, minimum number(s) of different categories of results provided in the set of search results, etc. Moreover, the result diversification component 104 can automatically adjust the diversity level within a set of search results, and therefore, effectuate corresponding modifications related to the dimension(s) of diversity employed and/or constraints pertaining to number(s) of differing categories).  

In claim 2, Radlinski teaches 
The method of claim 1, further comprising: 
responsive to determining that the extracted text content from first response is not diverse in accordance with the user specification, initiating transmission, by one or more computer processors, of the second response to the computer system ([0028], a query for "traffic" obtained by the result diversification component 104 can be altered to request results for "traffic" with at least N different topics included in the set, where N can be any integer.  Additionally or alternatively, the search engine 106 can be provided with the query as obtained by the interface component 102 and the result diversification component 104 can provide disparate data related to one or more dimensions of diversity, which can be employed by the search engine 106 in connection with generating the set of search results).  

In claim 3, Radlinski teaches 
The method of claim 2, further comprising: 
responsive to determining that the extracted text content from the first response is diverse in accordance with the user specification, initiating transmission, by one or more computer processors, of the first response to the computer system ([0029], the result diversification component 104 can utilize a predetermined level of diversity that corresponds to utilizing certain dimension(s) of diversity, minimum number(s) of different categories of results provided in the set of search results, etc. Moreover, the result diversification component 104 can automatically adjust the diversity level within a set of search results, and therefore, effectuate corresponding modifications related to the dimension(s) of diversity employed and/or constraints pertaining to number(s) of differing categories).  

In claim 4, Radlinski teaches 
The method of claim 1, further comprising: 
obtaining, by one or more computer processors, one or more schemas for the service ([0024] The result diversification component 104 can facilitate generating such diversity by way of enforcing constraints related to one or more dimensions of diversity for the set of search results yielded by the search engine 106 [0028] the result diversification component 104 can provide a constraint to the search engine 106 that requests a minimum number of disparate document types (e.g., web pages, news articles, .pdf files, .html files, sound files, picture files, video files, .  . . ) to be included within the set of search results. The result diversification component 104 can enforce various constraints to generate variety within the set of results yielded by the search engine 106); 
extracting, by one or more computer processors, text content from the first response using the one or more schemas obtained for the service ([0028] the query can be altered to request results varied based on any dimension of diversity such as, for instance, having any number of disparate topics, types, genres, domains, ages, locations, commercial characteristics, user intents, etc. a query for "traffic" obtained by the result diversification component 104 can be altered to request results for "traffic" with at least N different topics included in the set, where N can be any integer); and 
parsing, by one or more computer processors, the extracted text content from the first response into a plurality of text elements ([0028] The search engine 106 can be provided with the query as obtained by the interface component 102 and the result diversification component 104 can provide disparate data related to one or more dimensions of diversity, which can be employed by the search engine 106 in connection with generating the set of search results).  

In claim 5, Radlinski teaches 
The method of claim 1, wherein determining, by one or more computer processors, whether a plurality of extracted text content from a first response is diverse further comprises:  
DE920140089US03Page 36 of 41detecting, by one or more computer processors, one or more themes of the extracted text content from the first response ([0055], search results for a query can be constrained based upon at least one dimension of diversity. The search results can be constrained to include fewer than N results associated with a particular topic (or any disparate dimension of diversity), where N can be any integer); and 
determining, by one or more computer processors, whether the detected themes are diverse in accordance with a user specification ([0055] a subset of search results can be output and/or the search results can be re-ranked based upon a model pertaining to the particular user.  The model can reflect the interests of the user and can be built upon considerations of a computing context, a history of previously encountered content and/or web pages/sites, user interactions, a profile, and/or demographic information).  

In claim 6, Radlinski teaches 
The method of claim 1, wherein determining, by one or more computer processors, whether a plurality of extracted text content from a first response is diverse further comprises: 
obtaining, by one or more computer processors, additional content from an enrichment service ([0054] the dimension of diversity can be associated with document topic, document type, document genre, domain of document, document age, location associated with the document, commercial characteristics of the document, user intent, and the like); 
obtaining, by one or more computer processors, one or more schemas for the enrichment service ([0054] a dimension of diversity related to user intent can 
employ data associated with query-query reformulation patterns.  Thus, the obtained query can be modified to request results pertaining to the original query as well as results related to reformulations of the original query); and 
modifying, by one or more computer processors, the first response to create a second response that includes the additional content using the one or more schemas obtained for the enrichment service ([0054] a search can be performed based upon the modified query to yield a set of diverse results.  At 808, the set of diverse results can be personalized (e.g., by re-ordering results, selecting a subset of results, .  . 
. )).  

In claim 7, Radlinski teaches 
The method of claim 6, wherein the additional content is pre-fetched from the enrichment service ([0051] the intelligent component 702 can provide algorithms for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data.  Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example.  The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events).  

In claim 8, Radlinski teaches 
The method of claim 6, further comprising: 
creating, by one or more computer processors, a service entry for the service comprising identification information, accessibility information, and capability information for the service ([0049] the server component 602 can receive queries effectuated by users employing the client components 604-608, the server component 602 can obtain profile and/or demographic information to facilitate personalizing search results for an end user by way of employing the personalization component 202); 
creating, by one or more computer processors, a service entry for the enrichment service comprising identification information, accessibility information, and capability information for the enrichment service; and storing the service entries for the service and the enrichment service in a database ([0049] The result diversification component 104 can enable returning a diverse set of search results obtained with the search engine 106 and/or a personalized set of search results yielded by the personalization component 202.  By way of example, the server based approach can enable personalization to be provided at numerous locations with relative uniformity as compared to client side personalization).  

In claim 9, Radlinski teaches 
The method of claim 1, wherein diversity is further based on: 
a user-specified number of refinements, wherein the refinements comprise a plurality of text elements that modify a theme ([0047] the user tailoring component 502 can determine a user's interests (e.g., by evaluating user history, a current context, recent 
communications, a profile, demographic information, .  . . ). Thereafter, the user tailoring component 502 can identify reformulations stored within the query-query reformulation store 404 conducted by any number of users with similar interests.  Thereafter, the intent evaluation component 402 can utilize the identified reformulation related information in connection with the search engine 106 to yield a set of diversified results.  Thus, the user tailoring component 502 can enable employing a subset of the data from the query-query reformulation store 404 to generate the set of search results).

Claims 10-16 are essentially same as claims 1-6 and 8 except that they recite claimed invention as a computer program product and are rejected for the same reasons as applied hereinabove.

Claims 17-20 are essentially same as claims 1 and 4-6 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158